UNITED STATES DISTRICT COURT                                           For Online Publication Only
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
KERI MULLINS,

                                   Plaintiff,
                                                                                ORDER            FILED
                 -against-                                                      21-CV-0609 (JMA) CLERK

COMMISSIONER OF SOCIAL SECURITY,                                                           1:57 pm, May 13, 2021
                                                                                              U.S. DISTRICT COURT
                                    Defendant.                                           EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X                                LONG ISLAND OFFICE
JOAN M. AZRACK, District Judge:

        Before the Court is the in forma pauperis application filed by pro se plaintiff, Keri

Mullins (“plaintiff”). For the reasons that follow, the application to proceed in forma pauperis

is denied without prejudice and with leave to renew upon completion of the AO 239 Long Form

in forma pauperis application (“Long Form”) attached to this Order. Alternatively, plaintiff

may remit the $402.00 filing fee.

        Plaintiff’s application is incomplete and raises more questions than it answers. (See

Docket Entry 2.) For example, plaintiff reports having regular monthly expenses and debts but

does not include any amounts owed. (Id. ¶¶ 6, 8.) Additionally, although plaintiff does not

report any regular monthly expenses for housing and telephone service, she includes a residential

address and two telephone numbers in her complaint. (See Docket Entry 1 at 3.) Nor does

plaintiff include any regular monthly expenses for items such as food, utilities, transportation,

and the care of her daughter.1

        Given that the incomplete responses provided by plaintiff raise more questions than they

answer, plaintiff’s application is denied without prejudice and with leave to renew upon



1
  Plaintiff included the full name of her minor daughter. In accordance with the E-Government Act, plaintiff is
reminded to identify her daughter only by her initials in any future submissions.
completion of the long form application enclosed with this Order within twenty one (21) days

from the date of this Order. Alternatively, plaintiff may remit the $402.00 filing fee. Plaintiff

is warned that a failure to timely comply with this Order may lead to the dismissal of the

complaint without prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure

41(b).    In addition, the Court holds plaintiff’s application for the appointment of pro bono

counsel (Docket Entry 3) in abeyance pending resolution of her qualification to proceed in forma

pauperis.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d

21 (1962).

SO ORDERED.
                                                             _/s/ (JMA)____________________
Dated:          May 13, 2021                                 Joan M. Azrack
                Central Islip, New York                       United States District Judge




                                                 2
